972 So.2d 1017 (2008)
Richard MACIER, et al., Appellants,
v.
In re ESTATE OF BESSIE GIAMPORTONE, Appellee.
No. 3D07-2002.
District Court of Appeal of Florida, Third District.
January 9, 2008.
Jonathan M. Sabghir, for appellants.
Lloyd B. Silverman, for appellee.
Before GREEN, ROTHENBERG, and SALTER, JJ.
SALTER, J.
Richard Macier and Foreclosure Management Services, Inc. appeal a non-final order of the circuit court, probate division, re-opening the Estate of Bessie Giamportone, Appellee, and denying the appellants' motion to quash service and to dismiss the motion to re-open the Estate. Inasmuch as the probate judge had jurisdiction and the power to re-open the Estate under section 733.903, Florida Statutes (2007), as well as the authority to protect an alleged property interest of the Estate, we affirm.
Macier and Foreclosure Management Services were given the courtesy of notice, based on the personal representative's knowledge of the name and address of their counsel in other litigation among the parties in the civil division of the circuit court. This afforded them the opportunity to be heard, and it also provided them actual notice of the actions taken in the probate court so that they may move to dissolve the injunction entered there.
At this interlocutory point, and with the matter apparently referred for criminal investigation, the probate judge assuredly did not abuse his discretion or disregard any controlling principle of law.
Affirmed.